            Case 2:18-cv-03211-JAM-AC Document 44 Filed 06/11/20 Page 1 of 2


1    KNIGHT LAW GROUP LLP
     Steve Mikhov (SBN 224676)
2    stevemusfc@knightlaw.com
3    10250 Constellation Blvd., Suite 2500
     Los Angeles, CA 90067
4    Telephone: (310) 552-2250
     Fax: (310) 552-7973
5
     Attorney for Plaintiffs,
6    BEVERLY A. HOUSER
7    HAROLD T. HOUSER

8    GORDON REES SCULLY MANSUKHANI, LLP
     Spencer P. Hugret (SBN 240424)
9    shugret@grsm.com
     Timothy A. Hanna (SBN 310620)
10   thanna@grsm.com
11   275 Battery Street, Suite 2000
     San Francisco, CA 94111
12   Telephone: (415) 986-5900
     Attorneys for Defendant,
13   FORD MOTOR COMPANY
14                                UNITED STATES DISTRICT COURT
15                               EASTERN DISTRICT OF CALIFORNIA

16   BEVERLY A. HOUSER and HAROLD L.                CASE NO : 2:18-cv-03211-JAM-AC
     HOUSER
17
                   Plaintiffs,                      ORDER GRANTING JOINT
18                                                  STIPULATION AND ORDER FOR
19   v.                                             DISMISSAL WITH PREJUDICE

20
     FORD MOTOR COMPANY, a Delaware                 Honorable Judge John A. Mendez
21   Corporation; FUTURE FORD, INC., a
     California Corporation, dba FUTURE
22   FORD LINCOLN; and DOES 1 through 10,
23   inclusive,

24                 Defendants.

25
26
27
28
                                              -1-
            [PROPOSED ORDER] GRANTING JOINT STIPULATION FOR DISMISSAL
           Case 2:18-cv-03211-JAM-AC Document 44 Filed 06/11/20 Page 2 of 2


1                                                  ORDER
2          The stipulation is approved. The entire action is hereby dismissed with prejudice.

3          IT IS SO ORDERED.
4    DATED: June 10, 2020                       /s/ John A. Mendez________
5                                               JUDGE JOHN A. MENDEZ

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
           [PROPOSED ORDER] GRANTING JOINT STIPULATION FOR DISMISSAL
